Exhibit 10(e)(iii) SOUTH JERSEY INDUSTRIES SOUTH JERSEY GAS COMPANY SOUTH JERSEY ENERGY COMPANY Officer Employment Agreement THIS AGREEMENT made as of the first day of January, 2009, by and between South Jersey Industries, Inc. (“SJI”) and/or one or more of its subsidiaries South Jersey Gas Company, South Jersey Energy Solutions, LLC and SJI Services, LLC, all corporations or limited liability companies, having their principal offices at Number One South Jersey Plaza, Route 54, Folsom, New Jersey (the “Companies”), and (the “Officer”). WITNESSETH: WHEREAS, the Companies desire to assure themselves of the continued employment of the Officer by the Companies and to encourage his or her continued attention and dedication to the Companies in the best interests of the Companies and SJI shareholders; and WHEREAS, the Officer is presently employed by the Companies as follows:, South Jersey Industries, Inc. WHEREAS, the Officer desires to remain and continue in the employ of the Companies on the terms hereinafter provided; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto agree as follows: Section 1.
